DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-19 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 07/31/2020 and reviewed by the Examiner.

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-19) and Species A (Fig. 1) in the reply filed on 04/13/2022 is acknowledged.  
The traversal is on the grounds that Groups I and II are properly related as process of making and product made not as process and apparatus for its practice. It appears that the office made an error in using the incorrect form paragraph to associate the claim groups in the previous office action. It is acknowledged that Groups I and II are related as process of making and product made. However, the restriction is still deemed proper, as the same grouping of claims and the stated reasons for restriction apply to the claims when they are compared as process of making and product made.
Furthermore, the traversal is on the grounds that Species A and B are not patentably distinct and all of the claims are generic to the presented species. This is not found persuasive, because Species B clearly shows a mutually exclusive characteristic with an opening 114 on a bottom side 104 when compared to Species A. The Applicant’s specification paragraph [0036] and the drawings detail the bottom side opening 114 as being included in Figs. 2-6 and not in Fig. 1. Lastly, an election requirement is required whether the claims are generic to all of the species in the application or not, as Species A and B are patentably distinct due to the aforementioned mutually exclusive characteristic which presents a search burden of employing different search strategies or queries.
The requirement is deemed proper and is therefore made FINAL.
Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 1 is objected to because of the following informalities: The Examiner suggests changing “wherein the back, left, and right sides and made of a solid sheet material” in line 5 to --wherein the back, left, and right sides are made of a solid sheet material--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "one of the sides and securable to the other of the sides" in lines 7-8. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “one of the sides and securable to the other of the sides” to --one of the sides and securable to another of the sides--. 
Claim 4 recites the phrase "the area" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the area” to --an area--. Claim 10 is rejected for similar reasons.
Claim 6 recites the phrase "the corners" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the corners” to -- corners--. Claim 12 is rejected for similar reasons.
Claim 9 recites the phrase "the bottom" in line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the bottom” to --a bottom--. 
Claim 17 recites the phrase "the center" in line 5. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the center” to --a center--. 
Claim 17 recites the phrase "the center" in line 7. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the center” to --a center--. 
Claim 19 recites the phrase "a rail assembly" in line 2. This is a double inclusion of “a first rail assembly” in lines 1-2 of claim 19.  The Examiner suggests changing “a rail assembly” to --a second rail assembly --. 
Claims 2-19 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 10-11, and 14-15 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Mason et al. (WO 9206590).
In regard to claim 1, Mason et al. discloses a cage system, comprising: a rectangular box having a top side, a bottom side opposing the top side, a front side connecting the top and bottom sides, a back side opposing the front side (Figs. 1-2, where there is a rectangular box 10 having a top side 34, a bottom side opposing the top side (bottom side opposite the top side 34), a front side 16/18 connecting the top and bottom sides, a back side opposing the front side (back side opposite the front side 16/18)); a right side connecting the front and back sides, and a left side opposing the right side (Figs. 1-2, where there is a right side (right panels of 12 and 14 connecting top side and bottom side) and a left side (left panels of 12 and 14 connecting top side and bottom side) opposing the right side), wherein the back, left, and right sides and made of a solid sheet material (Figs. 1-2 and Page 10 lines 29-38, where the back, left, and right sides are made of a solid sheet material such as plastic or glass), and wherein the front side is divided into a top portion and a bottom portion (Figs. 1-2, where the front side 16/18 is divided into a top portion 12 and a bottom portion 14), at least the top portion includes a first door hingedly connected to one of the sides and securable to the other of the sides (Figs. 1-2, where there at least the top portion 12 includes a first door 16 hingedly connected to one of the sides and securable to the other of the sides via latches 22).
In regard to claim 2, Mason et al. discloses the cage system of claim 1, wherein the sheet material is corrugated plastic (Figs. 1-2 and Page 10 lines 29-38, where the sheet material is made of corrugated plastic such as Lexan panels or of other plastic material panels).
In regard to claim 4, Mason et al. discloses the cage system of claim 1, wherein the top side includes a perimeter frame (Figs. 1-2, where there is at least a perimeter frame on the top side 34 around a mesh screen with holes 36) and a mesh screen or clear plastic material filling the area inside the frame (Figs. 1-2, where there is at least a mesh screen with holes 36 filling the area inside the frame of the top side 34).
In regard to claim 10, Mason et al. discloses the cage system of claim 1, wherein the first door comprises a perimeter frame and a mesh screen or clear plastic material filling the area inside the frame (Figs. 1-2 and Page 10 lines 29-38, where the first door 16 comprises at least a perimeter frame (the first door is defined by a border around the perimeter that allows for attachment to a side of the top portion 12) and a mesh screen or clear plastic material (the first door 16 is made of clear plastic such as plexiglass) filling the area inside the frame).
In regard to claim 11, Mason et al. discloses the cage system of claim 10, wherein the door is hingedly mounted to a rail assembly on the left or right side (Figs. 1-2, where the door 16 is hingedly mounted to a rail assembly (connection assembly 20 between the door and a side of the box) on the left or right side).
In regard to claim 14, Mason et al. discloses the cage system of claim 1, wherein a divider profile attaches to rail assemblies on the front edges of the left and right sides (Figs. 1-2, where there is at least a divider profile (between the top portion 12 and the bottom portion 14) that attaches to rail assemblies (rail structures for assembly 30 which receives divider 28) at least on the front edges of the left and right sides).
In regard to claim 15, Mason et al. discloses the cage system of claim 1, wherein the bottom portion comprises a second door or a tray (Figs. 1-2, the bottom portion 14 comprises a second door 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (WO 9206590) in view of Pemberton et al. (U.S. Pat. 5839392).
In regard to claim 3, Mason et al. discloses the cage system of claim 1. Mason et al. does not disclose the bottom, back, left, and right sides are made from a single sheet of material. Pemberton et al. disclose the bottom, back, left, and right sides are made from a single sheet of material (Figs. 1-6, where the bottom, back, left, and right sides are made from a single sheet of material that can be folded). Mason et al. and Pemberton et al. are analogous because they are from the same field of endeavor which include animal enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Mason et al. such that the bottom, back, left, and right sides are made from a single sheet of material in view of Pemberton et al. The motivation would have been to allow the user to set up and take down the enclosure quickly and conveniently. Furthermore, using a foldable, single sheet of material decreases the storage footprint of the device and thereby decreases related transportation costs and effort.
In regard to claim 8, Mason et al. discloses the cage system of claim 1. Mason et al. deos not disclose the back, left, and right sides are made from a single sheet of material. Pemberton et al. disclose the back, left, and right sides are made from a single sheet of material (Figs. 1-6, where the back, left, and right sides are made from a single sheet of material that can be folded). Mason et al. and Pemberton et al. are analogous because they are from the same field of endeavor which include animal enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Mason et al. such that the back, left, and right sides are made from a single sheet of material in view of Pemberton et al. The motivation would have been to allow the user to set up and take down the enclosure quickly and conveniently. Furthermore, using a foldable, single sheet of material decreases the storage footprint of the device and thereby decreases related transportation costs and effort.
Claims 5 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (WO 9206590).
In regard to claim 5, Mason et al., in Figs. 1-2, discloses the cage system of claim 4. Mason et al., in Figs. 1-2, does not disclose a plurality of boxes are interconnected in vertical or horizontal relation. Mason et al., in Fig. 3, discloses a plurality of boxes are interconnected in vertical or horizontal relation (Fig. 3, where there are a plurality of boxes 112/114 which are interconnected in a horizontal relation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Mason et al., in Figs. 1-2, such that a plurality of boxes are interconnected in vertical or horizontal relation in view of Mason et al., in Fig. 3. The motivation would have been to have two enclosures situated side by side to separate and hold multiple animals within. This would allow for efficient use of space in circumstances where multiple boxes were configured into an assembly.
In regard to claim 16, Mason et al., in Figs. 1-2, discloses the cage system of claim 1. Mason et al., in Figs. 1-2, does not disclose a center support assembly positioned to divide the rectangular box into left and right portions. Mason et al., in Fig. 3, discloses a center support assembly positioned to divide the rectangular box into left and right portions (Fig. 3, where there is a center support assembly 130 positioned to divide the rectangular box into left and right portions via divider 128). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Mason et al., in Figs. 1-2, such that a center support assembly positioned to divide the rectangular box into left and right portions in view of Mason et al., in Fig. 3. The motivation would have been to have two enclosures situated side by side to separate and hold multiple animals within. This would allow for efficient use of space in circumstances where multiple boxes were configured into an assembly.
In regard to claim 17, Mason et al., in Figs. 1-2, as modified by Mason et al., in Fig. 3, discloses the cage system of claim 16, wherein center support assembly comprises a front support, a back support parallel to the front support, a bottom support connecting bottom ends of the front and back support, and a top support connecting top ends of the front and back support (Mason et al., in Fig. 3, where the center support assembly 130 at least has a front support, a back support parallel to the front support, a bottom support connecting bottom ends of the front and back support, and a top support connecting top ends of the front and back support), wherein the back support is aligned vertically at the center of the back side and extends from the top side to the bottom side, the bottom support extends from the back side to the front side, and the front support is aligned vertically at the center of the front side and extends from the top side to the bottom side (Mason et al., in Fig. 3, where the center support assembly 130 has a back support aligned vertically at the center of the back side (opposite of the front side 116/118) that extends from the top side to the bottom side, the bottom support extending from the back side to the front side, and a front support aligned vertically at the center of the front side 116/118 that extends from the top side to the bottom side).
In regard to claim 18, Mason et al., in Figs. 1-2, as modified by Mason et al., in Fig. 3, discloses the cage system of claim 17, wherein the front support divides the front side into a left half and a right half (Mason et al., in Fig. 3, where the front support divides the front side into a left half 112 and a right half 114), the first door is located on the left half and a second door is located on the right half (Mason et al., in Fig. 3, where the first door 116 is located on the left half 112 and a second door 118 is located on the right half 114).
In regard to claim 19, Mason et al., in Figs. 1-2, as modified by Mason et al., in Fig. 3, discloses the cage system of claim 18, wherein the first door is hingedly mounted to a first rail assembly on the left side, and the second door is hingedly mounted to a rail assembly on the right side (Mason et al., in Fig. 3, where the first door 116 is hingedly mounted to at least a first rail assembly (connection assembly 120 between the door and the left side of the box 110) on the left side, and the second door 118 is hingedly mounted to at least a second rail assembly (connection assembly 120 between the door and the right side of the box 110) on the right side).
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (WO 9206590) in view of Wade (U.S. Pub. 20020100429) and Marchioro (U.S. Pub. 20010054394).
In regard to claim 6, Mason et al. discloses the cage system of claim 4 and the device is at least made of plastic (Page 10 lines 29-38, where the device is at least made of plastic). Mason et al. does not disclose the frame is made of linearly extending aluminum profile sections. Wade discloses the frame is made of linearly extending aluminum profile sections (Fig. 1 and Paragraph [0030], where the frame 12 is made of linearly extending aluminum profile sections). Mason et al. and Wade are analogous because they are from the same field of endeavor which include animal enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Mason et al. such that the frame is made of linearly extending aluminum profile sections in view of Wade. The motivation would have been to make the device out of a resilient material that is sturdy, durable, and more resistant to warping or damage.
Mason et al. does not disclose the frame is made of linearly extending profile sections connected at the corners by molded plastic joints. Marchioro discloses the frame is made of linearly extending profile sections connected at the corners by molded joints (Figs. 1-2, where the frame is made of linearly extending profile sections 19 connected at the corners by molded joints 13). Mason et al. and Marchioro are analogous because they are from the same field of endeavor which include animal enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Mason et al. such that the frame is made of linearly extending profile sections connected at the corners by molded plastic joints in view of Marchioro, since the molded joints of Marchioro could be made of plastic. It is old and well known to make corner joints out of molded plastic. The motivation would have been to allow the user to assemble a sturdy and durable box using extending profile sections and corner joints. This would allow for relatively quick assembly and disassembly of the box, as desired by the user. Using corner joints provides additional structural strength, when compared to a similar box that is assembled without supporting corner joints. 
In regard to claim 12, Mason et al. discloses the cage system of claim 10 and the device is at least made of plastic (Page 10 lines 29-38, where the device is at least made of plastic). Mason et al. does not disclose the perimeter frame is made of linearly extending aluminum profile sections. Wade discloses the perimeter frame is made of linearly extending aluminum profile sections (Fig. 1 and Paragraph [0030], where the frame 12 is made of linearly extending aluminum profile sections). Mason et al. and Wade are analogous because they are from the same field of endeavor which include animal enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Mason et al. such that the perimeter frame is made of linearly extending aluminum profile sections in view of Wade. The motivation would have been to make the device out of a resilient material that is sturdy, durable, and more resistant to warping or damage.
Mason et al. does not disclose the perimeter frame is made of linearly extending profile sections connected at the corners by molded plastic joints. Marchioro discloses the perimeter frame is made of linearly extending profile sections connected at the corners by molded joints (Figs. 1-2, where the frame is made of linearly extending profile sections 19 connected at the corners by molded joints 13). Mason et al. and Marchioro are analogous because they are from the same field of endeavor which include animal enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Mason et al. such that the perimeter frame is made of linearly extending profile sections connected at the corners by molded plastic joints in view of Marchioro, since the molded joints of Marchioro could be made of plastic. It is old and well known to make corner joints out of molded plastic. The motivation would have been to allow the user to assemble a sturdy and durable box using extending profile sections and corner joints. This would allow for relatively quick assembly and disassembly of the box, as desired by the user. Using corner joints provides additional structural strength, when compared to a similar box that is assembled without supporting corner joints.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (WO 9206590) in view of Marchioro (U.S. Pub. 20010054394).
In regard to claim 7, Mason et al. discloses the cage system of claim 1. Mason et al. does not disclose a catch assembly is slidably disposed along the bottom side to allow waste to be removed from the box. Marchioro discloses a catch assembly is slidably disposed along the bottom side to allow waste to be removed from the box (Figs. 1-2, where there is a catch assembly 18 is slidably disposed along the bottom side to allow waste to be removed from the box). Mason et al. and Marchioro are analogous because they are from the same field of endeavor which include animal enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Mason et al. such that a catch assembly is slidably disposed along the bottom side to allow waste to be removed from the box in view of Marchioro. The motivation would have been to allow the user easily remove and clean out waste from the box without having to remove the animal or open the enclosure door.
In regard to claim 9, Mason et al. discloses the cage system of claim 8. Mason et al. does not disclose the bottom side is attached to flanges at the bottom of the back, left, and right sides. Marchioro discloses the bottom side is attached to flanges at the bottom of the back, left, and right sides (Figs. 1-2, where the bottom side is attached to flanges 20 at the bottom of the back, left, and right sides (the back, left, and right sides have flanges 20 onto which the bottom side is attached when the box is assembled)). Mason et al. and Marchioro are analogous because they are from the same field of endeavor which include animal enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Mason et al. such that the bottom side is attached to flanges at the bottom of the back, left, and right sides in view of Marchioro. The motivation would have been to securely attach the bottom side to the back, left, and right sides by providing a seat for the bottom side to rest on when the box is assembled. Flanges prevent the bottom side from detaching from the box due to gravity, when the box is moved or picked up by the user. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (WO 9206590) in view of Wade (U.S. Pub. 20020100429).
In regard to claim 13, Mason et al. discloses the cage system of claim 1. Mason et al. does not disclose a front edge of the bottom side comprises a lower profile attached thereto. Wade discloses a front edge of the bottom side comprises a lower profile attached thereto (Fig. 1, where there is at least a lower profile 22 attached to the front edge of the bottom side 50). Mason et al. and Wade are analogous because they are from the same field of endeavor which include animal enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Mason et al. such that a front edge of the bottom side comprises a lower profile attached thereto in view of Wade. The motivation would have been to provide a lower profile that prevents the enclosed animal from easily escaping, when the door is open. The lower profile acts as a deterrent, by creating a higher barrier for the animal to climb before exiting the box.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of animal enclosures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647